DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant elected species (1) HSV having no expression of ICP47 and (2) ICP47 with traverse.  Applicant submits that any search and consideration of species within the genus “HSV having reduced cytotoxicity as compared to wide-type herpes simplex virus” and ICP proteins will overlap.  As such, there will be no additional search burden to the Office in considering the species together.  Applicant further submits that examination of the patent application would be most expeditious by examining all species together.  In response, Applicant’s argument is persuasive and the species election has been withdrawn.

Sequence Compliance
The nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
	On page 4, [0016] gives a brief description of figure 8.  This paragraph solely recites SEQ ID NO:1, which corresponds to a LAT-derived sequence in the sequence listing.  However, figure 8 recites multiple sequences that are not SEQ ID NO:1.  Including all the sequence identifiers and identification to which sequence they correspond are required.
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 32, [0105]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites, “a method of administering a transgene into a fibroblast in a subject”.   However, the active steps solely provide a HSV and a pharmaceutical carrier.  The method does not recite any steps of administering to a fibroblast or a subject.  As such, it is not apparent if Applicant intends a method of administering a transgene as recited in the preamble or a method that provides a pharmaceutical composition comprising the claimed HSV as the body of the claim implies.  
	Claim 1 also recites, “said HSV has reduced cytotoxicity compared to the wild-type herpes simplex virus”.  The HSV is solely defined by a functional property of having reduced cytotoxicity.  However, the structural limitations that exact that particular function are not claimed and therefore not apparent.  As such, the above recitation is indefinite because the structural limitations that exact the claimed function are not apparent.
	Claim 1 will be interpreted broadly to encompass any prior art that minimal provides the claimed HSV and provides a pharmaceutically acceptable carrier or recited an intended use of administering the HSV.
	Claims 2-30 all depend upon claim 1.  As such, the dependent claims also have the above indefiniteness issues.
	Claim 4 recites, “said HSV is capable of expression”.  This statement is inconsistent with the art-accepted understanding of HSV.  HSV infect cells and the infected cells express the genomic components of HSV.  As such, it is not apparent how a HSV is capable of expression because HSV do not express anything.
	Claims 5 and 6 depend upon claim 4.  As such, the dependent claims comprise the indefinite subject matter discussed above.
	Claim 18 recites, “HSV further does not express ICP47 as an immediate early gene”.  Similarly claim 19 recites, “HSV further does not express ICP22 as an immediate early gene”.  As discussed above, HSV do not express anything because they do not have the cellular machinery to express proteins.  As such, it is not apparent if Applicant is intends to state that the cell infected by the HSV does not express the ICP proteins or to indicate that the HSV has a deletion or disruption of the genes encoding the claimed ICP proteins.
	Claim 25 recites, “said HSV vector does not express UL41”.  HSV vectors does not express anything because they do not have the cellular machinery to express.  Thus, it is not apparent if Applicant intends the above recitation to indicate some form of disruption to the UL41 in the HSV genome or that the cells comprising the HSV vector do not express the UL41.
	Also, “said HSV vector” lacks sufficient antecedent basis.  Base claim 1 recites a herpes simplex virus not a vector.  While a HSV can serve as a vector, vectors can also imply the naked genome of an HSV.  As such, it is not apparent if Applicant intends the above recitation to refer to the HSV, the genome of the HSV, or some other vector.
	Claim 26 recites, “said HSV vector”.  As discussed above, this recitation lacks sufficient antecedent basis and is indefinite for reasons already discussed above.
	Claims 27-30 depend upon claim 26.  As such, these dependent claims also have the above indefiniteness issues.
	Claim 29 recites, “said HSV vector”.  This recitation lack sufficient antecedent basis for reasons discussed above.
	Claim 30 depends upon claim 29.  Therefore, the dependent claims also comprises the indefiniteness issues of claim 29.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method that provides a HSV and provides a pharmaceutically acceptable carrier.  The claims recite “providing” an HSV and a pharmaceutically acceptable carrier.  They do not require any further active step(s) of doing something with the provided HSV and pharmaceutically acceptable carrier.  Thus, the generic nature of the term “providing” encompasses mentally providing an idea or conceptualizing an HSV composition, which is an abstract idea. This judicial exception is not integrated into a practical application because all this is required is that the elements of the HSV and the carrier are provided.  Examiner acknowledges that the claims recite in the preamble that the method is “for administering a transgene into a fibroblast in a subject”.  However, this recited intended use is not integrated in any way as active measures in the body of the claim.  As such, the claims are not “integrated” in any way into this intended use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the intended use also can be considered the result of the mental step i.e. providing a theoretical means of administering a transgene into a fibroblast in a subject.  Thus, the recited intended use also does not amount to significantly more than the abstract idea of provide a theoretical HSV and carrier.  As such, claims are deemed patent ineligible subject matter because the generic nature of the claims encompasses a theoretical or conceptual providing of a HSV and carrier that would theoretically serve as a means for administering a transgene. 

Double Patenting
(1) The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 85 of copending Application No.16199715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.
Instant claim 2 and copending claim 85 are both directed to a method of administering and expressing a transgene in vivo or in a subject.  Both provide an HSV vector that comprises one or more transgenes to be expressed in cells in a subject.  The vectors in both comprise insulator sequences operably linked to the one or more transgenes.  Copending claim 85 more narrowly defines the HSV as having inactivating mutations of ICP0, ICP4, ICP22, and ICP27, as immediate early genes.  As such, copending claim 85 discloses a species of instant claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2)  Applicant is advised that should claim 2 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)  Claim(s) 1, 4-10, 16-21, and 25-28  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; of record in IDS).
Regarding claim 1, Coffin discloses use of a modified, replication incompetent, non-laboratory virus strain comprising a heterologous gene in the manufacture of a medicament for the delivery of said gene to a subject ([0017]).  These disclosures encompass a method of administering a transgene into a subject.  Coffin discloses non-oncolytic viruses are desirable. These may be replication incompetent viruses. Their function is typically to deliver heterologous genes to an individual ([0111]).  In particular, for use as a vector in non-oncolytic applications, mutations may be made such that virus regulatory immediate early gene expression is minimised. Thus, the genes encoding ICP4, ICP27, ICP22 and/or ICP0 may be inactivated or deleted either individually or in combination, or mutations in the virion trans-activator protein vmw65 included preventing/reducing its trans-activating ability. In particularly preferred embodiments for non-oncolytic applications, the genes encoding ICP27, ICP0 and ICP4 are deleted (with or without additional deletion/inactivation of ICP22 and/or ICP47), or ICP27 and ICP4 deleted with an inactivating mutation in vmw65, or ICP4 deleted, again with an inactivating mutation in vmw65 ([0112]).  These disclosure encompass a HSV comprising one or more transgenes and has reduced cytotoxicity.  One method of administering therapy involves combining the virus with a pharmaceutically acceptable carrier or diluent to produce a pharmaceutical composition. Suitable carriers and diluents include isotonic saline solutions, for example phosphate-buffered saline ([0149]).  These disclosures encompass the limitations of providing a pharmaceutically acceptable carrier.  Giving the claims its broadest reasonable interpretation discussed above in the indefiniteness rejection, Coffin expressly discloses all of the limitations of the claim.  Examiner acknowledges that the Coffin does not expressly disclose administering a transgene into a fibroblast.  However, Coffin does disclose an distinguishable HSV and carrier as well as administering as claimed.  As such, inherently the HSV should transduce, thus administer the transgenes into fibroblasts.
Regarding claims 4-6, these claims recite that the HSV is “capable of expression” of said transgene for a plurality of days.  Since the claims does not actually require expression and HSV do not express transgene but rather deliver them to cells.  The disclosures discussed above meet the limitations of claims 4-6.
Regarding claim 7, inactivation of at least one immediate-early proteins is disclosed as discussed above.
Regarding claim 8, Coffin discloses deletion of the coding sequence of at least one immediate-early protein as discussed above.
Regarding claims 9 and 10, Coffin discloses the control sequence comprises a promoter allowing expression of the heterologous gene/genes and a signal for termination of transcription. The promoter is selected from promoters which are functional in mammalian, preferably human, cells of the nervous system or in tumours or in cells of the immune system. The promoter/promoters may be derived from promoter sequences of eukaryotic genes. For example, promoters may be derived from the genome of a cell in which expression of the heterologous gene is to occur, preferably a mammalian, preferably human cell. With respect to eukaryotic promoters, they may be promoters that function in a ubiquitous manner (such as promoters of .beta.-actin, tubulin) or, alternatively, a tissue-specific manner, such as the neuron-specific enolase (NSE) promoter. They may also be promoters that respond to specific stimuli, for example promoters that bind steroid hormone receptors. Viral promoters may also be used, for example the Moloney murine leukaemia virus long terminal repeat (MMLV) LTR promoter or other retroviral promoters, the human or mouse cytomegalovirus (CMV) IE promoter, or promoters of herpes virus genes including those driving expression of the latency associated transcripts ([0135]). Thus, Coffin expressly discloses the limitations of the promoters.
Regarding claims 16 and 17, Coffin expressly discloses the transgene comprises a polyadenylation site ([0132]). 
Regarding claims 18-21, Coffin expressly discloses inactivation/deletion of one or more of ICP47, ICP22, ICP4, and/or ICP27 as discussed above.
Regarding claim 25, Coffin does not expressly state that the HSV does not express UL41.  However, HSV vectors inherent do not express anything because it is the complementing or infecting cell that expresses the HSV genome elements, not the HSV vector.  Thus, Coffin inherently discloses the limitations of claim 25
Regarding claim 26, Coffin expressly discloses the further addition of multiple nucleic acid sequences as discussed above.
Regarding claims 27-28, Coffin discloses Heterologous genes may also include marker genes (for example, encoding .beta.-galactosidase or green fluorescent protein or other fluorescent proteins) or genes whose products regulate the expression of other genes (for example, transcriptional regulatory factors including the tet repressor/vmw65 transcriptional activator fusion protein described above).  See [0139].  As such, Coffin expressly discloses additional nucleic acid sequences encodes a chimeric protein for combination therapy and controlled by the same control sequence as one or more transgenes.
In conclusion, the prior art of Coffin anticipates the claims because it expressly or inherently discloses all their limitations.

(2)  Claim(s) 1, 3-10, and 14-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS).
Regarding claim 1, Goss discloses an HSV vector for therapeutic use (figure 1).  Goss discloses  HSV-1 vector, KDββHS that comprise a LacZ gene and a deletion inactivation of gene ICP0, ICP4, ICP22, as well as a change in protein for its ICP27 gene as to express it as a beta protein (i.e. early protein, not an immediate early protein).  See figure 1.  Thus, Goss discloses a method for administering transgenes that provide the claimed HSV vector and pharmaceutically acceptable carrier.
Regarding claim 3, Goss discloses a HSV vector design that has an inactivation deletion of UL54, ICP27, and UL55 (Figure 1).  As such, Goss expressly discloses an inactivating deletion in a UL55.
Regarding claims 4-6, these claims recite that the HSV is “capable of expression” of said transgene for a plurality of days.  Since the claims does not actually require expression and HSV do not express transgene but rather deliver them to cells.  The disclosures discussed above meet the limitations of claims 4-6.
Regarding claim 7, Goss inactivation of at least one immediate-early proteins is disclosed as discussed above.
Regarding claim 8, Goss discloses deletion of the coding sequence of at least one immediate-early protein as discussed above.
Regarding claims 9 and 10, Goss discloses a HSV vector design encoding hPPE transgene comprising the hPPE tissue specific, constitutive promoter (Figure 1). Goss also discloses the hCMV promoter or HAV latency promoters can be used to drive transgene expression (page 3, second paragraph under Gene Therapy).
Regarding claims 14 and 15, Goss discloses sites for reporter transgene insertion whicha re site specific enzyme sequences as claimed. (See discussion above.
Regarding claims 16 and 17, Goss discloses a SV40 PolyA sequence.
Regarding claims 18-21, Goss discloses inactivation/deletion of IPC4, ICP27, ICP47, and ICP27 (Figure 1 and page 3, last paragraph).
Regarding claims 22 and 24, Goss discloses modifying promoters of IE genes, ICP22 and ICP47, such that they demonstrate early transcriptional kinetics (paragraph bridging pages 3 and 4).  These discloses encompass the limitations of one or more of claims IE genes are modified to be expressed as early or late genes.
Regarding claim 23, 27, and 28, Goss discloses modification to make ICP0 and ICP4 gene under control of the TKβ promoter (figure 1).  
Regarding claim 25, Goss discloses that the HSV vector does not express UL41 (figure 1).
Regarding claim 26, Goss discloses additional nucleic acid sequences as discussed above.
Regarding claims 29-30, Goss expressly discloses novel targeting ligand have been inserted into the amino terminus of HSV glycoprotein C(gC)54 or gD55 to achieve targeting of HSV to cell-specific receptors (p. 7, paragraph 1).  
In conclusion, the prior art of Goss anticipates the claims because it expressly or inherently discloses all their limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; of record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Vilaltra (US 2008/0102087 A1; of record in IDS).
Coffin, alternatively Goss, teach the HSV vector and method of use as discussed above.  Neither Coffin nor Goss teach multiple transgenes are in a polycistronic conformation.  However, at the time of effectively filing, linking multiple transgenes together in a polycistronic conformation as well established in the prior art.  For example, Vilaltra teaches that use of a polycistronic construct where two or more HSV coding regions are transcribed as a single transcript in eukaryotic cells and that is may be constructed by separating the various coding sequences with IRES sequences ([252]).
Thus, it would have been obvious to an artisan of ordinary skill at the time of effective filing to place the multiple transgenes in the HSV vector of Coffin, or alternatively Goss, in a polycistronic configuration using IRES separating the different transgenes to predictably arrive at the HSV vector and method of claim 11.  An artisan would have a reasonable expectation of success because polycistronic configuration to express multiple transgenes has long been established in the prior art, as exemplified by Vilaltra.  Further, the artisan would have been motivated to use a polycistronic configuration because it would allow for transcription of multiple transgenes as a single transcript, as taught by Vilaltra.  Thus, Coffin, or alternatively Goss, in view of Vilaltra render the instant claims obvious.

(2) Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; of record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Brown (Brown et al. Nature Medicine 12(5):585-591, 2006; of record in IDS).
Coffin, and alternatively Brown, teaches the claimed method as discussed above.  Neither Coffin nor Brown teach one or more transgenes comprising binding site for a microRNA.  However, Brown teaches a gene transfer viral vector system that exploits the endogenous miRNA machinery for transgene regulation.  Brown teaches constructing a miRNA-regulated viral vector by inserting four tandem copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (enriched in cells that are not the target cells) into the 3’ region of a GFP expression cassette driven by the ubiquitously expressed PGK promoter.  This design, using multiple copies of a perfectly complementary target (i.e. binding site for a microRNA), is intended to optimize repression of the transgene in the presence of the miRNA (paragraph bridging pp. 585 and 586).  This allowed for intravenous administration of the viral vector with expression of the transgene in non-hematopoietic cells and repression of transgene expression in the hematopoietic lineage cells.  Such miRNA regulation by the addition of miRNA binding sites in the transgene allowed for stable targeted expression of the transgene and removal of expression in cells not intended to have expression (abstract and discussion session pp.  589-590).

(3) Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 2003/0113348 A1 Pub Date:6/19/2003; effectively filed 1/21/2000; od record in IDS) or alternatively Goss (Gene Therapy 16(4):493-501, 2009; of record in IDS)  as applied to claims 1, 3-10, 14-30 above, and further in view of Zhang (Zhang et al. Molecular Brain Research 84:17-31, 2000).
Coffin, alternatively Goss, teach the claimed method of using an HSV to administer a transgene as discussed above.  Neither Coffin nor Goss teach the transgene(s) is operably linked to one or more insulator sequences.  
However, prior to the time of effectively filing, Zhang teaches that insulator sequences in operable linkage with transgenes in HSV was long established.  Zhang teaches that they inserted an insulator from the chicken beta-globin locus at both ends of their transgene in the genome of their HSV vector.  Zhang included the insulator sequences because  genetic regulatory elements in the HSV-1 sequences in the vectors might influence expression of the transgene promoter (p. 28, paragraph under section 3.3. and figure 1 on page 19).  Zhang further reported that the inclusion of the insulator sequences enhanced transgene expression (p. 20, col 1, last paragraph before section 4.2).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include insulator sequences, as taught by Zhang, flanking the transgene(s) in the HSV of Coffin, alternatively Goss, to predictably arrive at the limitations of claims 2 and 13.  An artisan would have a reasonable expectation of success because Zhang teaches the means of introducing insulator sequences into HSV and demonstrates successful use of insulator sequences.  Further the artisan would be motivated to include insulator sequences because they insulate the transgene from HSV promoter influence and as a result enhances transgene expression, as taught by Zhang.  As such, Coffin, alternatively Goss in view of Zhang renders claims 2 and 13 obvious.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632